Filed 05/09/19                                       Case 19-22882                                                      Doc 7
                                           United States Bankruptcy Court
                                          Eastern District of California
    In re:                                                                                  Case No. 19-22882-B
    Renee Marie Mendoza                                                                     Chapter 7
             Debtor
                                             CERTIFICATE OF NOTICE
    District/off: 0972-2           User: admin                  Page 1 of 2                   Date Rcvd: May 07, 2019
                                   Form ID: 309A                Total Noticed: 36

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    May 09, 2019.
    db             +Renee Marie Mendoza,     122B College St.,    Woodland, CA 95695-3298
    aty            +Harry D. Roth,    189 First St,    Woodland, CA 95695-3208
    22756323       +Bryant Burnstad,    Resurgence Legal Group,     10805 Holder St Ste 205,    Cypress CA 90630-5142
    22756329        Citibank,    PO Box 78019,    Phoenix AZ 85062-8019
    22756331       +Client Services Inc,     3451 Harry Truman Blvd,    Saint Charles MO 63301-9816
    22756333       +Hyo Jin Julia Jung,     10601-G Tierra Santa Blvd 4540,    San Diego CA 92124-2616
    22756337        Mr Cooper,    PO Box 60516,    City of Industry CA 91716-0516
    22756338       +PayPal,    PO Box 5138,    Lutherville Timonium MD 21094-5138
    22756341       +Resurgence Legal Group PC,     3000 Lakeside Dr Ste 309-S,    Bannockburn IL 60015-1249
    22756340       +Resurgence Legal Group PC,     Bryant Burnstad,    10805 Holder St Ste 205,
                     Cypress CA 90630-5142
    22756343       +Steve Mendoza,    2012 Birmingham Way,     West Sacramento CA 95691-4309
    22756344       +Steven Lawrence Mendoza,     2012 Bimingham Way,    West Sacramento CA 95691-4309
    22756347       +Synchrony Bank PayPal Smart Conn,     PO Box 447,    Lutherville Timonium MD 21094-0447
    22756349        Todd Boobar,    2979 Claudia Ct,    West Sacramento CA 95691
    22756350       +Unifund CCR LLC,    10625 Techwoods Circle,     Cincinnati OH 45242-2846

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    tr             +EDI: FASFUKUSHIMA May 08 2019 07:08:00       Alan S. Fukushima,    770 L Street, #950,
                     Sacramento, CA 95814-3361
    smg             EDI: EDD.COM May 08 2019 07:08:00      Employment Development Department,
                     Bankruptcy Group, MIC 92E,    PO Box 826880,    Sacramento, CA 94280-0001
    smg             EDI: CALTAX.COM May 08 2019 07:08:00       Franchise Tax Board,    PO Box 2952,
                     Sacramento, CA 95812-2952
    22756321       +EDI: ARSN.COM May 08 2019 07:08:00      ARS National Services Inc,     PO Box 469046,
                     Escondido CA 92046-9046
    22756322        EDI: CINGMIDLAND.COM May 08 2019 07:08:00       AT T Mobility,    PO Box 246,
                     Artesia CA 90702-0246
    22756320       +EDI: URSI.COM May 08 2019 07:08:00      Altran Financial LP,     PO Box 722910,
                     Houston TX 77272-2910
    22756324       +E-mail/Text: cms-bk@cms-collect.com May 08 2019 03:19:02        Capital Management Services LP,
                     726 Exchange St Suite 700,    Buffalo NY 14210-1464
    22756325       +E-mail/Text: jessicajones@cpcrecovery.com May 08 2019 03:19:33
                     Central Portfolio Control Inc,    10249 Yellow Circle Dr Ste 200,     Minnetonka MN 55343-9111
    22756326       +EDI: CHASE.COM May 08 2019 07:08:00      Chase,    PO Box 15298,    Wilmington DE 19850-5298
    22756327       +EDI: CHASE.COM May 08 2019 07:08:00      Chase Bank,    PO Box 15298,    Wilmington DE 19850-5298
    22756328        EDI: CHASE.COM May 08 2019 07:08:00      Chase Cardmember Services,     Po Box 15548,
                     Wilmington DE 19886-5548
    22756330        EDI: CITICORP.COM May 08 2019 07:08:00       Citibank,   PO Box 6500,    Sioux Falls SD 57117-6500
    22756332       +E-mail/Text: bankruptcy@golden1.com May 08 2019 03:19:27        Golden One Credit Union,
                     PO Box 15966,    Sacramento CA 95852-0966
    22756334       +EDI: TSYS2.COM May 08 2019 07:08:00      Macys,    9111 Duke Blvd,    Mason OH 45040-8999
    22756335       +EDI: MID8.COM May 08 2019 07:08:00      Midland Funding,    8875 Aero Dr Ste 200,
                     San Diego CA 92123-2255
    22756336       +EDI: MID8.COM May 08 2019 07:08:00      Midland Funding LCC,     2365 Northside Dr Ste 300,
                     San Diego CA 92108-2709
    22756339        EDI: PRA.COM May 08 2019 07:08:00      Portfolio Recovery Associates LLC,      PO Box 12914,
                     Norfolk VA 23541
    22756345       +EDI: RMSC.COM May 08 2019 07:08:00      Synchrony Bank Care Credit,     PO Box 960061,
                     Orlando FL 32896-0061
    22756346       +EDI: RMSC.COM May 08 2019 07:08:00      Synchrony Bank JC Penney,     PO Box 965008,
                     Orlando FL 32896-5008
    22756348       +EDI: RMSC.COM May 08 2019 07:08:00      Synchrony Bank TJX,     PO Box 965016,
                     Orlando FL 32896-5016
    22756351        E-mail/Text: coll@yolofcu.org May 08 2019 03:19:34       Yolo Federal Credit Union,     P O Box 657,
                     Woodland CA 95776
                                                                                                    TOTAL: 21

                 ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
    22756342        ##Seterus,   PO Box 2008,   Grand Rapids MI 49501-2008
                                                                                                   TOTALS: 0, * 0, ## 1

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.

    Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.     Notices
    will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
    debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
Filed 05/09/19                                                  Case 19-22882                                                                     Doc 7



    District/off: 0972-2                  User: admin                        Page 2 of 2                          Date Rcvd: May 07, 2019
                                          Form ID: 309A                      Total Noticed: 36


                 ***** BYPASSED RECIPIENTS (continued) *****


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: May 09, 2019                                             Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on May 7, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 05/09/19                                                            Case 19-22882                                                                                  Doc 7
        Information to identify the case:
        Debtor 1               Renee Marie Mendoza                                                       Social Security number or ITIN            xxx−xx−2482
                               First Name   Middle Name     Last Name                                    EIN _ _−_ _ _ _ _ _ _
        Debtor 2                                                                                         Social Security number or ITIN _ _ _ _
        (Spouse, if filing)
                               First Name   Middle Name     Last Name                                    EIN     _ _−_ _ _ _ _ _ _
        United States Bankruptcy Court             Eastern District of California
                                                                                                         Date case filed for chapter 7: 5/4/19
        Case number:          19−22882 − B − 7
                                                                                                                                                                12/15

        Official Form 309A (For Individuals or Joint Debtors)
        Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
        For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
        been entered.

        This notice has important information about the case for creditors, debtors, and trustees, including information about
        the meeting of creditors and deadlines. Read both pages carefully.

        The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
        from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
        property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
        violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
        or not exist at all, although debtors can ask the court to extend or impose a stay.

        The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a particular
        debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See line 9
        for more information.)

        To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
        through PACER (Public Access to Court Electronic Records at www.pacer.gov).


        The staff of the bankruptcy clerk's office cannot give legal advice.

        To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
        Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
        filed with the court.

        Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
        a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
        with the court.

                                                          About Debtor 1:                                              About Debtor 2:

         1.     Debtor's full name                        Renee Marie Mendoza

         2.     All other names used in the
                last 8 years

         3.    Address                                 122B College St.
                                                       Woodland, CA 95695

         4.    Debtor's attorney                       Harry D. Roth                                                   Contact phone: 530−665−6564
                                                       189 First St
               Name and address                        Woodland, CA 95695

         5.    Bankruptcy trustee                      Alan S. Fukushima                                               Contact phone: 916−449−3949
                                                       770 L Street, #950
               Name and address                        Sacramento, CA 95814

                                                                                                                                For more information, see page 2 >


        Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                 page 1
Filed 05/09/19                                                           Case 19-22882                                                                                     Doc 7
        Debtor: Renee Marie Mendoza                                                                                          Case number: 19−22882 − B − 7


        6. Bankruptcy clerk's office                     Robert T Matsui United States Courthouse                         Hours: M−F 9:00 AM − 4:00 PM
                                                         501 I Street, Suite 3−200
             You may inspect all records filed in this   Sacramento, CA 95814                                             www.caeb.uscourts.gov
            case at this office or online at                                                                              Phone: (916) 930−4400
            www.pacer.gov.
                                                                                                                          Date: 5/7/19

        7. Meeting of creditors                          June 12, 2019 at 01:00 PM                                        Location:
            Debtors must attend the meeting to be
            questioned under oath. In a joint case,      The meeting may be continued or adjourned to a later date.       Robert T Matsui United States
            both spouses must attend. Creditors may      If so, the date will be on the court docket.                     Courthouse, 501 I Street, Room
            attend, but are not required to do so.                                                                        7−B, 7th Floor, Sacramento, CA

                                                                                                                          Debtors are required to bring
                                                                                                                          government issued photo identification
                                                                                                                          and proof of social security number to
                                                                                                                          the meeting of creditors.


        8. Presumption of abuse                          The presumption of abuse does not arise.
            If the presumption of abuse arises, you
            may have the right to file a motion to
            dismiss the case under 11 U.S.C. §
            707(b). Debtors may rebut the
            presumption by showing special
            circumstances.


        9. Deadlines                                     File by the deadline to object to discharge or                   Filing deadline: 8/12/19
            The bankruptcy clerk's office must receive   to challenge whether certain debts are
            these documents and any required filing      dischargeable:
            fee by the following deadlines.
                                                         You must file a complaint:
                                                         • if you assert that the debtor is not entitled to
                                                           receive a discharge of any debts under any of the
                                                           subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                           or

                                                         • if you want to have a debt excepted from discharge
                                                           under 11 U.S.C § 523(a)(2), (4), or (6).

                                                         You must file a motion:
                                                         • if you assert that the discharge should be denied
                                                           under § 727(a)(8) or (9).


                                                         Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                         The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                         exempt. If you believe that the law does not authorize an
                                                         exemption claimed, you may file an objection.


        10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                         it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
            Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
            you receive a notice to do so.


        11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                         to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                         have any questions about your rights in this case.


        12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                         distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                         the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                         exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                         objection by the deadline to object to exemptions in line 9.



        13. Options to Receive Notices                   Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov or debtors can
            Served by the Clerk by Email                 register for DeBN by filing form EDC 3−321 Debtor's Electronic Noticing Request (DeBN) with the Clerk of
                                                         Court. Both options are FREE and allow the Clerk to quickly send you court−issued notices and orders by
            Instead of by U.S. Mail                      email.


        Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2
